 Case 1:18-cr-00024-RJD Document 60 Filed 11/23/20 Page 1 of 2 PageID #: 207




                                      November 23, 2020

                                      MEMORANDUM

                       TO THE HONORABLE STEVEN M. GOLD

             UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

                                                                         RE: Hitsous, Michael
                                                                     DKT. No.: 18CR00024-001
                                                                             Order of Release

        On October 28, 2020, a violation of supervised release report (VOSR) was submitted to
the Honorable Raymond J. Dearie, United States District Judge, with a request for a warrant.
Judge Dearie issued a warrant on the same date. On November 4, 2020, The United States
Marshals Service (USMS) arrested Hitsous without incident at his residence. Hitsous appeared
before Your Honor the same day, and a temporary order of detention was issued with a bail
hearing scheduled for November 9, 2020. In the interim, the Probation Department was making
arrangements with a residential substance abuse treatment provider, Samaritan Village, for
Hitsous. On November 9, 2020, Magistrate Judge Sanket J. Bulsara issued a temporary order of
detention with a return date of November 12, 2020. As residential substance abuse treatment
arrangements were pending, Magistrate Judge Sanket J. Bulsara issued another temporary order
of detention. Hitsous was interviewed by Samaritan Village for eligibility to their program on
this date as well.

       On November 20, 2020, Samaritan Village confirmed that Hitsous was eligible for their
residential substance abuse treatment program, and that their staff would pick Hitsous up directly
from the Metropolitan Correctional Center (MCC) in Manhattan, on November 30, 2020. The
Probation Department confirmed this was the earliest date a bed for Hitsous would be available.




                                           Page 1 of 2
 Case 1:18-cr-00024-RJD Document 60 Filed 11/23/20 Page 2 of 2 PageID #: 208

Michael Hitsous                                                                          18CR00024


       At this time, the Probation Department recommends that Hitsous be released from
custody on November 30, 2020, to attend residential substance abuse treatment. The Probation
Department has consulted with the Assistant U.S. Attorney David J. Lizmi, and Defense Counsel
Michael K. Schneider, and both are in agreement with this recommendation. We respectfully
await Your Honor's decision.


                                                          Respectfully submitted

                                                           Jjl
                                                                      Digitally signed
                                                                      by Jjl
                                                                      Date: 2020.11.23
                                                                      13:25:36 -05'00'

                                                          John Lanigan
                                                          Sr. U.S. Probation Officer

                                                          Approved by,

                                                           Rca
                                                                            Digitally signed by Rca
                                                                            Date: 2020.11.23
                                                                            12:57:45 -05'00'

                                                          Richard Azarian
                                                          Supervisory U.S. Probation Officer



THE COURT ORDERS:

☐      Michael Hitsous is ordered to be released from the custody of the Metropolitan
Correctional Center on November 30, 2020, and that he be transported directly by a Samaritan
Village staff member to the Samaritan Village residential substance abuse treatment program.

☐      Other


                                           _________________________________________
                                           Signature of Judicial Officer

                                           __________________________________________
                                           Date
